DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-15, 17, and 18 are objected to because of the following informalities: Claims 1, 3-15, 17, and 18 are objected to because the terms “IoT" is (are) an acronym(s), which could mean different things and /or change in meaning overtime, hence it would be desirable to write out the actual words which the acronym refers to.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim1-14 are rejected under 35 U.S.C. 103 as being unpatentable over submission of prior art Beijing Xiaomi Mobile (CN 106714081) in view of  Guedalia et al (US 20140244834).
Regarding claim 1, Beijing Xiaomi discloses a method of an IoT terminal accessing an IoT platform (Abstract, method and system related to Internet of things) comprising:
acquiring feature information of at least one of the IoT terminal ([0085], the first smart device accesses the wireless mesh network) or an intermediate device ([0086]-[0088], obtaining access point information and signal strength of at least one access point covering the current location, which access point identifier is sent by at least one second smart device: Thus, second smart device corresponding to intermediate device. And further, given the broadest interpretation, obtaining “feature information.”);
determining whether the acquired feature information satisfies a preset condition ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the 
and deciding, according to the determination, whether the IoT terminal accesses the [IoT] platform by through the intermediate device ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold. Thus, [0120], the first smart device obtains the signal strength of the wireless signal covering at least one access point at the current location; among the at least one access point, the access point with the highest signal strength is determined as the target access point; through the wireless mesh network, send a first access point information acquisition request to at least one second smart device, the first access point information acquisition request carries the access point identifier of the target access point).
Beijing Xiaomi does not expressly disclose that the platform (network) accessed by the IoT terminal is an IoT platform.
However, Guedalia discloses various IoT device , e.g., 110-120, Figure 1B, that communicate through an access point (125), thus, intermediate device, and reaching an IoT server (e.g., IoT platform), Figure 1B, IoT server 170.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify mechanisms of Beijing Xiaomi so that same mechanisms of accessing a wireless mesh network be applied similarly to reaching an IoT platform (network) so that a supervisory device may obtain information from the IoT server to properly monitor attributes of the various IoT devices (Guedalia, [0040]).
Regarding claim 2, Beijing Xiaomi discloses the method according to claim 1, wherein the feature information comprises at least one of: power amount information, traffic information, signal strength information ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition), location information, storage space information, processing capability information, signal transmission rate information, or signal transmission stability information.
Regarding claim 3, Beijing Xiaomi discloses the method according to claim 1at least one of the IoT terminal [0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition); and determining, by the IoT terminal, whether the feature information of the intermediate device satisfies the preset condition related to the intermediate device (([0115]-[0116], When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 4, Beijing Xiaomi discloses the method according to claim 1at least one of the IoT terminal [0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition)); and determining, by the IoT terminal, whether the feature information of the intermediate device satisfies the preset condition related to the intermediate device, and whether the feature information of the IoT terminal satisfies the preset condition related to the IoT terminal ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 5, Beijing Xiaomi discloses the method according to claim 1at least one of the IoT terminal [0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition); and determining, by the IoT terminal, whether the feature information of the IoT terminal satisfies the preset condition related to the IoT terminal ([0115]-[0116], When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 6, Beijing Xiaomi discloses the method according to claim 3, wherein deciding, according to the determination, whether the IoT terminal accesses the IoT platform through the intermediate device comprises: sending, by the IoT terminal, a connection establishment request to the intermediate device if it is determined that the preset condition is satisfied ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold); and accessing, by the IoT terminal, the [IoT] platform through the intermediate device after the IoT terminal receives a connection establishment response returned from the intermediate device (Thus, [0120], the first smart device obtains the signal strength of the wireless signal covering at least one access point at the current location; among the at least one access point, the access point with the highest signal strength is determined as the target access point; through the wireless mesh network, send a first access point information acquisition request to at least one second smart device, the first access point information acquisition request carries the access point identifier of the target access point).
Beijing Xiaomi does not expressly disclose that the platform (network) accessed by the IoT terminal is an IoT platform.
However, Guedalia discloses various IoT device , e.g., 110-120, Figure 1B, that communicate through an access point (125), thus, intermediate device, and reaching an IoT server (e.g., IoT platform), Figure 1B, IoT server 170.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify mechanisms of Beijing Xiaomi so that same mechanisms of accessing a wireless mesh network be applied similarly to reaching an IoT platform (network) so that a supervisory device may obtain information from the IoT server to properly monitor attributes of the various IoT devices (Guedalia, [0040]).
Regarding claim 7, Beijing Xiaomi discloses the method according to claim 1at least one of the IoT terminal the first smart device accesses the wireless mesh network; [0086]-[0088], obtaining access point information and signal strength of at least one access point covering the current location, which access point identifier is sent by at least one second smart device: Thus, second smart device corresponding to intermediate device. And further, given the broadest interpretation, obtaining “feature information.”); and determining, by the intermediate device, whether the feature information of the intermediate device satisfies the preset condition related to the intermediate device ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).  
Regarding claim 8, Beijing Xiaomi discloses the method according to claim 1at least one of the IoT terminal the first smart device accesses the wireless mesh network; [0086]-[0088], obtaining access point information and signal strength of at least one access point covering the current location, which access point identifier is sent by at least one second smart device: Thus, second smart device corresponding to intermediate device. And further, given the broadest interpretation, obtaining “feature information.”); and determining, by the intermediate device, whether the feature information of the intermediate device satisfies the preset condition related to the intermediate device, and whether the feature information of the IoT terminal satisfies the preset condition related to the IoT terminal  ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold: preset condition).  
Regarding claim 9, Beijing Xiaomi discloses the method according to claim 1at least one of the IoT terminal the first smart device accesses the wireless mesh network; [0086]-[0088], obtaining access point information and signal strength of at least one access point covering the current location, which access point identifier is sent by at least one second smart device: Thus, second smart device corresponding to intermediate device. And further, given the broadest interpretation, obtaining “feature information.”); and determining, by the intermediate device, whether the feature information of the IoT terminal satisfies the preset condition related to the IoT terminal  ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 10, Beijing Xiaomi discloses the method according to claim 7, wherein deciding, according to the etermination, whether the IoT terminal accesses the IoT platform through the intermediate device comprises: accepting, by the intermediate device, a connection establishment request sent from the IoT terminal and returning a connection establishment response if it is determined that the preset condition is satisfied ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold); and accessing, by the IoT terminal, the IoT platform through the intermediate device ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold. Thus, [0120], the first smart device obtains the signal strength of the wireless signal covering at least one access point at the current location; among the at least one access point, the access point with the highest signal strength is determined as the target access point; through the wireless mesh network, send a first access point information acquisition request to at least one second smart device, the first access point information acquisition request carries the access point identifier of the target access point).
Beijing Xiaomi does not expressly disclose that the platform (network) accessed by the IoT terminal is an IoT platform.
However, Guedalia discloses various IoT device , e.g., 110-120, Figure 1B, that communicate through an access point (125), thus, intermediate device, and reaching an IoT server (e.g., IoT platform), Figure 1B, IoT server 170.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify mechanisms of Beijing Xiaomi so that same mechanisms of accessing a wireless mesh network be applied similarly to reaching an IoT platform (network) so that a supervisory device may obtain information from the IoT server used to properly monitor attributes of the various IoT devices (Guedalia, [0040]).
Claim 11 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Beijing Xiaomi, Abstract, method and system related to Internet of things; [0085], the first smart device accesses the wireless mesh network).
Claim 12 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by submission of prior art Beijing Xiaomi Mobile (CN 106714081).
Regarding claim 15, Beijing Xiaomi discloses a method of an IoT terminal accessing an IoT platform (Abstract, method and system related to Internet of things) comprising:
aa feature information acquisition circuit configured to acquire feature information of at least one of the intermediate device ([0086]-[0088], obtaining access point information and signal strength of at least one access point covering the current location, which access point identifier is sent by at least one second smart device: Thus, second smart device corresponding to intermediate device. And further, given the broadest interpretation, obtaining “feature information.”) and/or an IoT terminal after receiving a connection establishment request sent by the IoT terminal ([0085], the first smart device accesses the wireless mesh network);
a condition determination circuit configured to determine whether the acquired feature information satisfies a preset condition ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition));
and a connection request response circuit configured to decide, according to the determination by the first smart device obtains the signal strength of the wireless signal covering at least one access point at the current location; among the at least one access point, the access point with the highest signal strength is determined as the target access point; through the wireless mesh network, send a first access point information acquisition request to at least one second smart device, the first access point information acquisition request carries the access point identifier of the target access point).
Regarding claim 16, Beijing Xiaomi discloses the intermediate device according to claim 15, wherein the feature information acquisition circuit is configured to acquire the feature information of the intermediate device ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition); and the condition determination circuit is configured to determine whether the feature information of the intermediate device satisfies the preset condition related to the intermediate device ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 17, Beijing Xiaomi discloses the intermediate device according to claim 15, wherein the feature information acquisition circuit is configured to acquire the feature information of the IoT terminal ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition); and the condition determination circuit is configured to determine whether the feature information of the IoT terminal satisfies the preset condition related to the IoT terminal ([0115]-[0116], When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 18, Beijing Xiaomi discloses the intermediate device according to claim 15, wherein the feature information acquisition circuit is configured to acquire the feature information of the intermediate device and the feature information of the IoT terminal ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition)); and-7-4827-0758-9798.1Atty. Dkt. No. 038873-1338 (IEE190042PUS) the condition determination circuit is configured to determine whether the feature information of the intermediate device satisfies the preset condition related to the intermediate device, and whether the feature information of the IoT terminal satisfies the preset condition related to the IoT terminal ([0115]-[0116], prior to second smart device establishes an NFC connection with first smart device (e.g., the IoT terminal) via the NFC,  the at least one second smart device determines whether the short-range wireless communication signal of the first smart device is detected, the second smart device further determines the signal strength of the NFC signal and compares the signal the strength against a strength threshold (e.g., preset condition). When the signal strength is greater than or equal to the strength threshold, a short-range wireless communication connection is established with the first smart device through short-range wireless communication. e.g., thus, determining whether the signal strength (feature information) is greater or equal to a strength threshold (preset condition)).
Regarding claim 19, Beijing Xiaomi discloses a non-transitory computer-readable storage medium on which a computer program is stored, the computer program, when executed by a computer, causes the computer to implement the method according to claim 1 (Beijing Xiaomi, [0184], a non-transitory computer-readable storage medium. When the instructions in the storage medium are executed by the processor of the smart device).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160353305 to Zakaria et al: An automotive Internet of Things (IoT) device configured within a car comprises: a wireless communication interface to take signal strength measurements to a mobile device.
US 20200203027 to Gawda: A method for providing an authentication-less access to an internet of things, IoT, platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644